                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ANTHONY TYRONE KUDINGO,

                       Plaintiff,

               v.                                            Case No. 19-C-1760

SECRETARY KEVIN CARR OF WISCONSIN
DEPARTMENT OF CORRECTIONS,

                       Defendant.


                                    SCREENING ORDER


       Plaintiff Anthony Tyrone Kudingo, who is currently serving a state prison sentence at

Dodge Correctional Institution and representing himself, filed a complaint under 42 U.S.C.

§ 1983, alleging that his civil rights were violated. This matter comes before the court on

Plaintiff’s motion for leave to proceed without prepaying the full filing fee and to screen the

complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial

partial filing fee of $18.16. Plaintiff’s motion for leave to proceed without prepaying the filing

fee will be granted.
                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A

claim is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson

ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The court accepts the factual allegations as true and liberally construes them in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                                ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that, in February 2011, almost ten years ago, he was sexually assaulted by

his cellmate at Racine Correctional Institution. Plaintiff alleges that his cellmate had AIDS.

Plaintiff claims that after he reported the sexual assault to a guard under the Prison Rape

Elimination Act (PREA), 42 U.S.C. § 15601 et seq., the Department of Corrections failed to take

him to a local hospital to receive a rape kit to collect evidence of the assault and to take a test to



                                                  2
be sure he did not have AIDS. He also asserts that the Department of Corrections failed to provide

psychological counseling in reference to victims of abuse due to sexual assault.

       Plaintiff alleges that, while the Department of Corrections started an investigation, it failed

to inform Plaintiff of the steps taken in the investigation because he was being released on

extended supervision on March 7, 2011.          Plaintiff claims that he struggled with anxiety,

depression, and mood swings that led to him using alcohol to “escape the reality of the assault.”

Compl. at 3, Dkt. No. 1. Plaintiff’s extended supervision has been revoked three times as a result

of his use of alcohol. He claims that the Department of Corrections refuses to acknowledge that

the sexual assault occurred and to provide counseling for Plaintiff.

                                     THE COURT’S ANALYSIS

       Plaintiff sues Kevin Carr, the Secretary of the Wisconsin Department of Corrections for

monetary damages.      “Section 1983 does not create collective or vicarious responsibility.

Supervisors are not liable for the errors of their subordinates.” Pacelli v. DeVito, 972 F.2d 871,

877 (7th Cir. 1992). In other words, an individual cannot be sued for damages under the

Constitution unless he was “personally involved” in the violation. Gill v. City of Milwaukee, 850

F.3d 335, 344 (7th Cir. 2017). An individual is not personally involved unless he participated in

the constitutional violation or knew about the particular conduct at issue and had the ability to

stop it. Id. In this case, the complaint does not allege facts indicating that Carr was directly or

personally involved in any alleged constitutional violations. In fact, the complaint fails to allege

facts that would support even an inference that any jail officials had violated his constitutional

rights. There is no allegation, for example, that guards participated in the assault, or knew it was

likely to occur and failed to protect the plaintiff. And because the assault is alleged to have

occurred almost ten years ago, any claim would be barred by the applicable statute of limitations.



                                                 3
       Even if Plaintiff had named proper defendants and filed his action earlier, his complaint

would still be dismissed for failure to state a claim upon which relief can be granted. Plaintiff’s

complaint seeks enforcement of the PREA. In order to seek redress through § 1983, however, “a

plaintiff must assert the violation of a federal right not merely a violation of federal law.” Blessing

v. Freestone, 520 U.S. 329, 340 (1997). “[W]here the text and structure of a statute provides no

indication that Congress intends to create new individual rights, there is no basis for a private suit,

whether under § 1983 or under an implied right of action.” Gonzaga Univ. v. Doe, 536 U.S. 273,

286 (2002). While the purpose of the PREA is to reduce the occurrence of rape and sexual abuse

in prisons, nothing in the language of the PREA suggests that the Act was intended to create a

private right of action. Rivera v. Drake, No. 09-CV-1182, 2010 WL 1172602, at *3 (E.D. Wis.

Mar. 23, 2010). Accordingly, Plaintiff has failed to state a claim upon which relief can be granted.

       This plaintiff has provided no arguable basis for relief, having failed to make any rational

argument in law or fact to support his claims. See House v. Belford, 956 F.2d 711, 720 (7th Cir.

1992) (quoting Williams v. Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub nom. Neitzke v.

Williams, 490 U.S. 319 (1989)).

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint counsel (Dkt. No. 10) is

DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

       IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).



                                                  4
       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $331.84 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C.

§ 1915(b)(2). The payments shall be clearly identified by the case name and number assigned to

this action. If Plaintiff is transferred to another institution, the transferring institution shall

forward a copy of this Order along with Plaintiff’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined and emailed to DLSFedOrdersEastCL@doj.state.wi.us.

       Dated at Green Bay, Wisconsin this 13th day of January, 2020.

                                                          s/ William C. Griesbach
                                                          William C. Griesbach, District Judge
                                                          United States District Court

 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests
 an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing
 fee regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal,
 he must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P.
 24(a)(1). Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to
 be non-meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able
 to file an action in federal court (except as a petition for habeas corpus relief) without prepaying the
 filing fee unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.
                                                     5
